Simmons, C. J.
Where a plaintiff brought two suits in the same court against the same defendant, upon different causes of action, and sued out one summons of garnishment based upon the two suits, consolidating them in the affidavit and bond to obtain the garnishment, the proceeding was illegal and void, and the defendant in the suits could take advantage of the illegality of the proceeding although he had given bond and dissolved the garnishment. Rich v. Kiser, 61 Ga. 370.
The proceeding being illegal, the plaintiff was not entitled to a judgment upon a garnishment bond on both suits or on either.

Judgment affirmed.


All the Justices concurring, except Fish, J.,rabseni.